  Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.24   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff,              CASE NO. 19-mj-30638

-v-                                      HON. ANTHONY P. PATTI

STEVEN HALAT,

                 Defendant.
                                         /

      ORDER TO COMMIT THE DEFENDANT TO RESTORE
                    COMPETENCY
      A criminal defendant is not competent to stand trial if Athe court

finds by a preponderance of the evidence that the defendant is presently

suffering from a mental disease or defect rendering him . . . unable to

understand the nature and consequences of the proceedings against him

or to assist properly in his defense.@ 18 U.S.C. ' 4241(d). Upon review of

the mental health evaluation from Dr. Allison Schenk, and the findings

contained therein, the Court finds by a preponderance of the evidence

that Defendant is presently suffering from a mental disease that

renders him unable to understand the nature of the proceedings against

him or impairs his ability to assist properly in his defense. To be
 Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.25   Page 2 of 7




competent, a defendant must have Asufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding C

and . . . a rational as well as factual understanding of the proceedings

against him.@ Dusky v. United States, 362 U.S. 402 (1960) (per curiam).

     On May 8, 2020, the Court held a Competency Hearing pursuant

to 18 U.S.C. '' 4241 and 4247(d). Dr. Allison Schenk, a licensed clinical

psychologist at the Metropolitan Correctional Center in Chicago,

Illinois, was the government=s sole witness and testified telephonically.

The defendant was also able to participate in the hearing after

agreeing, along with and after consulting with defense counsel, to

participate by phone.

     Dr. Schenk testified that she conducted several clinical interviews

of the defendant and participated in psychological testing. During the

interviews, the defendant was able to provide certain information. She

also reviewed discovery, medical records, available mental health

records, and spoke to staff members that had various interactions with

the defendant.




                                    2
  Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.26   Page 3 of 7




      After reviewing and considering all available information, Dr.

Schenk diagnosed the defendant with schizophrenia and cannabis use

disorder-severe. Dr. Schenk concluded that the schizophrenia caused

disorganized and delusional thinking that impaired the defendant=s

ability to assist in the preparation of his defense. Specifically, that his

disorganized thinking impaired his ability to rationally apply his

factual understanding of the nature and consequences of the

proceedings against him. Further, his disorganized and delusional

thinking prevented him from considering his options, discussing aspects

of this case, and appreciating the proceedings against him in a

thorough, rational manner. Finally, Dr. Schenk concluded that it was

possible, but not guaranteed, that continued psychiatric treatment

could help his thinking become more organized, abating his delusional

beliefs.

      Dr. Schenk prepared a report of her findings which were admitted

as Government=s Exhibit 1. The Court fully reviewed Dr. Schenk=s

report.




                                      3
 Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20    PageID.27   Page 4 of 7




      A criminal defendant cannot be tried unless he is mentally

competent. Godinez v Moran, 509 U.S. 389, 396 (1993). A defendant found

incompetent to stand trial must be Acommit[ted] . . . to the custody of the

Attorney General . . . [to be] hospitalize[d] . . . for treatment in a suitable

facility . . . for such a reasonable period of time, not to exceed four months,

as is necessary to determine whether there is a substantial probability

that in the foreseeable future he will attain the capacity to permit the

proceedings to go forward.@ 18 U.S.C. ' 4241(d).

      The Court concludes that Dr. Schenk=s testimony and report

established, by a preponderance of the evidence, that the defendant is

incompetent, as defined by 18 U.S.C. ' 4241(d), and there is a

substantial possibility that in the foreseeable future he will attain the

capacity to permit the proceedings to go forward. See 18 U.S.C. '

4241(d)(1).

      IT IS ORDERED that the defendant is committed to the custody

of the Attorney General. The Attorney General shall hospitalize the

defendant for treatment in a suitable facility for a reasonable period of

time, not to exceed four months, as is necessary to determine whether


                                      4
 Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.28   Page 5 of 7




there is a substantial probability that in the foreseeable future he will

attain the capacity to permit the proceedings to go forward. The Court

recommends that the defendant is placed at MCFP Springfield,

Missouri, for treatment.

     It is further ORDERED that the United States Marshal=s Service

shall transport the defendant to and from the Federal Medical Facility

designated by the Bureau of Prisons for the purpose of confinement and

treatment.

     It is further ORDERED that the director of the facility in which

the defendant is hospitalized shall report to the Court, no later than

September 15, 2020, on the defendant=s condition, specifically

addressing whether the defendant has recovered to such an extent that

he is able to understand the nature and consequences of the

proceedings against him and to assist properly in his defense. If, in the

opinion of the director or his or her designate, the defendant has not

recovered, the Court will conduct a hearing to determine whether the

defendant should be confined for an additional reasonable period of time

until his mental condition is so improved that trial may proceed and


                                     5
 Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.29   Page 6 of 7




that there is a substantial probability that within such additional

period of time he will attain the capacity to permit the proceedings to go

forward.

     It is further ORDERED that when the director of the facility in

which the defendant is hospitalized determines that the defendant has

recovered to such an extent that he is able to understand the nature

and consequences of the proceedings against him and to assist properly

in his defense, that the director shall promptly file a certificate to that

effect with the clerk of this Court. The Court will then conduct a second

hearing under 18 U.S.C. ' 4247(d) to determine the competency of the

defendant.

     It is further ORDERED that the period beginning on May 8, 2020,

and ending with the conclusion of the competency proceedings held

under 18 U.S.C. '' 4241 and 4247, is deemed excludable under the

Speedy Trial Act pursuant to 18 U.S.C. '' 3161(h)(1)(F) and (h)(1)(A)




                                      6
 Case 2:19-mj-30638-DUTY ECF No. 10 filed 05/14/20   PageID.30   Page 7 of 7




and shall not be counted against the 30-day time limit established for

bringing forth an indictment or information against the defendant.

SO ORDERED.


s/Anthony P. Patti
ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE


Dated: May 14, 2020




                                    7
